By the Court.
The power to establish and maintain separate schools for colored children was conferred on boards of education by section 4008, and not by section 4013 of the Revised Statutes. Whilst under the latter section power is conferred on boards of education to make such assignments of the youth of their respective districts, to the schools established by them, as will, in their opinion, best promote the interest of education in their districts, such power cannot be exercised with reference to the race or color of the youth; and section 4008 having been repealed by the act of the general assembly passed February 22, 1887 (84 Ohio L. 34), separate schools for colored children have been abolished, and no regulation can be made under section 4013, that does not apply to all children irrespective of race or color.

Judgment affirmed.